Citation Nr: 0808744	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected diabetic retinopathy, currently evaluated 
as 70 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1966 to April 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

Procedural history

In a May 2002 decision, the RO granted service connection for 
diabetes and assigned a provisional 20 percent disability 
rating therefore, pending a report of a scheduled VA 
examination.  In the September 2002 decision which forms the 
basis for this appeal, the RO separately rated certain 
disabilities associated with diabetes, as follows: peripheral 
neuropathy of the lower extremities, each rated 10 percent 
disabling; and diabetic retinopathy, also rated as 10 
percent.  The diabetes mellitus itself was denominated as 
diabetes mellitus with impotence; the 20 percent rating was 
retained.  The disability rating for diabetic retinopathy was 
eventually increased to 30 percent in May 2003 and 50 percent 
in June 2004.  

The veteran appealed all assigned disability ratings to the 
Board.  [The veteran's June 2003 substantive appeal will be 
discussed in greater detail below.]  The case was remanded by 
the Board in February 2005 for additional evidentiary and 
procedural development.  This was accomplished, and in July 
2007 the VA Appeals Management Resource Center (AMC) issued a 
decision which increased the ratings assigned the veteran's 
service-connected disabilities as follows: diabetes mellitus 
to 40 percent disabling; peripheral neuropathy of the right 
lower extremity to 40 percent disabling; peripheral 
neuropathy of the left lower extremity to 40 percent 
disabling; and diabetic retinopathy to 70 percent disabling.  

Issue not on appeal

Also in July 2007, the AMC separately granted service 
connection for impotence associated with service-connected 
diabetes mellitus, assigning a noncompensable disability 
rating, as well as special monthly compensation based on loss 
of use of a creative organ.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In his June 2003 substantive appeal, the veteran limited 
his appeal of the issue of entitlement to an increased rating 
for service-connected diabetes mellitus by asking for a 40 
percent rating.

2.  In his June 2003 substantive appeal, the veteran limited 
his appeal of the issue of entitlement to an increased rating 
for service-connected peripheral neuropathy of the right 
lower extremity by asking for a 40 percent rating.

3.  In his June 2003 substantive appeal, the veteran limited 
his appeal of the issue of entitlement to an increased rating 
for service-connected peripheral neuropathy of the left lower 
extremity by asking for a 40 percent rating.

4.  In his June 2003 substantive appeal, the veteran limited 
his appeal of the issue of entitlement to an increased rating 
for service-connected diabetic retinopathy by asking for a 40 
percent rating.


CONCLUSIONS OF LAW

1.  Because the veteran has been granted the requested 40 
percent disability rating, there is no longer a case or 
controversy with respect to the issue of entitlement to an 
increased disability rating for service-connected type II 
diabetes mellitus.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2007).

2.  Because the veteran has been granted the requested 40 
percent disability rating, there is no longer a case or 
controversy with respect to the issue of entitlement to an 
increased disability rating for service-connected peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2007).

3.  Because the veteran has been granted the requested 40 
percent disability rating, there is no longer a case or 
controversy with respect to the issue of entitlement to an 
increased disability rating for service-connected peripheral 
neuropathy of the left lower extremity.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.101 (2007).

4.  Because the veteran has been granted a disability rating 
in excess of his request, there is no longer a case or 
controversy with respect to the issue of entitlement to an 
increased disability rating for service-connected diabetic 
retinopathy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2007).






	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Substantive appeals

The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO. 
See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Analysis

In his June 2003 substantive appeal, the veteran indicated 
that assignment of a 40 percent rating to service-connected 
diabetes, a 40 percent rating to service-connected peripheral 
neuropathy of the right and left lower extremities, and a 
40 percent rating for service-connected diabetic retinopathy 
would satisfy his appeal as to these issues.  

As was noted in the Introduction, in July 2007 the AMC 
awarded the requested disability ratings (and, in the case of 
diabetic retinopathy, above and beyond the veteran's request) 
in July 2007.

In January 2008, the Board wrote to the veteran, asking if 
the award of his requested benefits had satisfied his appeal.  
He did not respond.  Under the circumstances, the Board can 
only assume that his silence is indicative of his agreement 
with the current outcome of his appeal, which includes the 
award by the AMC of disability ratings at or in excess of his 
request, as well as the assignment of a combined 100 percent 
disability rating.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  
In essence, a "case or controversy" involving a pending 
adverse determination that the appellant has taken exception 
to does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)].  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to these issues and, 
therefore, the case must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


